The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Specification 
The specification has been amended as follows:
1) Descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the drawing clearly and accurately. See MPEP 1503.01(I)(II). For clarity the description of FIGS. 2 and 10 have been amended to read:
--Figure 2 is a front elevation view thereof.--
--Figure 10 is a front elevation view thereof.--
2) The word “AN” in the claimed could be confused as part of the title. For clarity, the claim has been amended to read:
--The ornamental design for an INSERT FOR A SADDLE FOR A PIPE SUPPORT SYSTEM, as shown and described.

Conclusion
The claim stands in condition for allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omeed Agilee, whose telephone number is (408) 918-7681. The examiner can normally be reached on Monday thru Friday 8:00 AM till 5:00 PM ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Stout can be reached on Monday thru Friday at (408) 918-7558. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROZITA MOZAFFARIAN/Examiner, Art Unit 2918                                                                                                                                                                                                
	
/OMEED AGILEE/Primary Examiner, Art Unit 2924